Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 3 January 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy Janry 3d 1818
				
				I this morning received Your Second Letter, by way of journal. we have all been highly entertaind. it makes me a Sharer with you, in your various occupations—brings me acquainted with Characters, and places me at your fire Side. one Single Letter conveys more information in this way, than I could obtain in a whole Session of Congress.—I hope you will continue this method altho you will receive in return, a meagre dish, for a rich entertainment—I conjectured that the Lady of the Mansion could not get along with any degree of popularity, if She did not hold drawing Rooms.—as to return of visits, it is to be sure a great  has been, or rather was with Mrs Washington, and with me, to  visit, but no more. to Foreign Ministers Ladies and Heads of departments, a  of visits, when in a recess of Congress I had left the city and came home for any time; I think you have a very circumspect and critical part to act. every step you take will be more critically scrutinized than in any Situation you have ever before held—these banefull passions of envy and jealousy, are wide awake, and will follow you in every direction—you may trace them from the Chair of the Speaker to Members from all quarters of the union. with some you will find ready and willing Supporters—but an Heir apparent is always envy’d—Mr C. discoverd his hostility to the President by his Boyish and childish conduct at the inauguration of him—the President is a wise man, and took no notice of it. I am mistaken however if he does not overshoot his Mark, and become unpopular.I am pleasd to find that mr Adams & Corea have become acquainted. I once had the pleasure of hearing him converse and was as much entertaind and pleased as you appear to be. he is considerd as a very learned Man, and got that appelation here. mr Walsh I have been led to consider as a gentleman of taste.I have not yet met with Lady Morgans France—I have only Seen extracts. mr Holley when he dined with us lately spoke in commendation of it. I have read her account of La Grange and her visit to the Marquiss La Fayett. it is embellishd with all the flowers of a Romantic immagination—but the Scotch reviewers are very severe upon her. I have just finishd reading Tales of my Land Lord there is bigotry, persecution, and fanaticism, display’d in their native deformity. I fear however the portraits are drawn from living likenesses—Such were the manners of those times periods; as all the History’s of those times inform us—and even in this Enlightned age, much of the same temper and Spirit still exists—you have given me an instance in the Clergyman of St Johns in Washington—when will Mankind—be convinced that true Religion is from the Heart, between Man and his creator, and not the imposition of Man—or Creeds and tests—I am pleasd to learn that mrs Smith is better—give my Love to her, and to mrs Foy who I hope has got the better of her qualms—Mrs T B Adams returns you thanks for your congratulations and wishes you the compliments of the season—Alass Alass. The English Nation may adopt the Language of Scripture and say, “thou destroyest the hopes of Man.” The afflicting death of the princess Charlott, and her Son; are in the Eye of Man, events of no Small magnitude to the British Nation nor—can its concequences be developed but by time. there appears to be a general Sympathy, without any National party Spirit, pervadeing all hearts upon this melancholy occasion—Is it not very extraordany, that with so numerous a Family as George the third has, not one Legitimate Heir to the succession from either his Sons or daughters, Save this princess Charlottpoor mrs Barlow—I apprehend her passion has been so long matureing that her Friend will not be able to eradicate it, for it is a year Since mrs Swan told me Such a report prevaild, and that She was determined to go to Washington to prevent it—having never herself, been wound “by any of the melting passions” She knows not how deeply they may penetrate even after the lapse of 50 years. Shall not youth be pardoned, when even gray hairs commit folly?If Houses are to be built for the Heads of departments—pray get some Member to move, that a committe of Ladies be chosen to Superinted the accommodations. never were houses built with fewer accommodations than I found in some, which I lived in even in Philadelphia; sit mr Bulfinch to plan one; and he would make one not agreable to National Stile—but Family convenience & 5 thousand Dollers Sallery—not one which shall require a Regiment of domesticks they ought too, to be well gaurded against cold—The weather you mention in which mr Adams & you Sufferd so Severely, was equally trying with  us, and I really feard would have Stoped the circulation, of the Aged Blood of your Father and myself. Since then we had Some of the finest winter weather I have known. this day is as mild as Sep’br now Seventh of Janry. I past through the cold weather without sickness, but have since in the course of the last week been Severely attackd—I hope it is yealding to Barley water &c—our Neighbour Captain Beal & Son are both Sick with Lung fevers. Aunt Edwards has paid the debt of nature after living more than a century—I have said not a word of the Boys. they were well, yesterday—they did not come out last Saturday. the travelling is not good, and they are obliged to return on Sunday Evening; and altho we Send them more than half way, it makes them late into Town. I beleive they are doing well. now they have got into more family order and method Harriet takes pains to make home agreable to them—which is a great matter Johns and Charles ambition are both excited, without that Jack at all times would be a dull Boy. Gorge must give his own account, he is much seldomer heremy Love to my Son—I am always rejoiced to get a line from him but I See the difficulty he must have in performing what is indespencible and Shall therefore sit down satisfied that so able & ready a writer is Supplying his place—I am affectionatly your / Mother
				
					A Adams
				
				
			